

Exhibit 10.2
SECOND AMENDMENT
TO THE
DOLLAR TREE STORES, INC.
2003 EQUITY INCENTIVE PLAN


THIS SECOND AMENDMENT (this “Amendment”) to the Dollar Tree Stores, Inc. 2003
Equity Incentive Plan (the “Plan”) made effective as of the 21st day of January,
2008 by Dollar Tree Stores, Inc. (the “Company”).  All capitalized terms in this
Amendment not otherwise defined shall have their respective meanings under the
Plan.


WHEREAS, the Company wishes to amend and conform the written terms of the Plan
to the requirements of Section 409A of the Internal Revenue Code of 1986,


WHEREAS, the Plan has been operated in good faith compliance with the
requirements of Section 409A of the Code for periods starting January 1, 2005
and through the effective date of this Amendment, and


WHEREAS, on October 3, 2007, the Board of Directors authorized the officers of
the Company to execute the amendments required pursuant to Section 409A of the
Code,


NOW, THEREFORE, the Company hereby adopts this Amendment upon the following
terms and conditions effective immediately:


1.             The fourth sentence of Section 4.7 shall be amended and restated
in its entirety as follows:
 
The Committee may permit or require the deferral of any Award payment, subject
to such rules and procedures as it may establish, which may include provisions
for the payment or crediting of interest or dividend equivalents, and may
include converting such credits into deferred Stock equivalents provided that
such rules and procedures satisfy the requirements of Section 409A of the
Code.  No deferral is permitted for Options or SARs.
 
 
2.             Section 4.9 is replaced as follows:
 
 
        Section 4.9. Form and Time of Elections. Unless otherwise specified
herein, each election required or permitted to be made by any Participant or
other person entitled to benefits under the Plan, and any permitted
modification, or revocation thereof, shall comply with Section 409A of the Code
and be in writing filed with the Committee at such times, in such form, and
subject to such restrictions and limitations, not inconsistent with the terms of
the Plan, as the Committee shall require.
 
 
3.             Section 4.15 is added as follows:
 
          Section 4.15. Section 409A of the Code.  Any Award granted under this
Plan shall be provided or made in a manner and at such time, in such form and
subject to such election procedures (if any), as complies with the applicable
requirements of Section 409A of the Code to avoid a plan failure described in
Section 409A(a)(1), including without limitation, deferring payment to a
specified employee or until the occurrence of a specified event described in
Section 409A(a)(2) of the Code.  Notwithstanding any other provision hereof or
document pertaining hereto, the Plan shall be so construed and interpreted to
meet the applicable requirements of Section 409A of the Code to avoid a plan
failure described in Section 409A(a)(1) of the Code.
 
WITNESS the signature of the undersigned officer of Dollar Tree Stores, Inc.




DOLLAR TREE STORES, INC.




By:_/s/ Bob Sasser_________________
Name:  Bob Sasser
Title:  President & CEO
Date:  1-21-08


 
Back to Form 8K [form8k.htm]
 
Forward to Exhibit 10.3
[ex10_3.htm]
 